UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7288



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

JIMMY WAYNE MARTIN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. N. Carlton Tilley, Jr.,
District Judge. (CR-91-239; CA-94-582-2)


Submitted:   January 23, 1996       Decided:    May 20, 1996


Before WILKINSON, Chief Judge,      WIDENER,    Circuit   Judge,   and
PHILLIPS, Senior Circuit Judge.

Affirmed by unpublished per curiam opinion.


Jimmy Wayne Martin, Appellant Pro Se. Paul Alexander Weinman,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

28 U.S.C. § 2255 (1988) motion. We have reviewed the record and the

district court's opinion accepting the recommendation of the

magistrate    judge   and   find   no   reversible   error.   We   affirm

substantially on the reasoning of the district court. United States
v. Martin, Nos. CR-91-239; CA-94-582-2 (M.D.N.C. July 31, 1995).

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                               AFFIRMED




                                    2